Citation Nr: 1619498	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO. 10-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected residuals of a right ankle injury, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in Buffalo, New York, which granted a 10 percent rating for residuals of a right ankle injury, effective November 21, 2007. A May 2010 supplemental statement of the case (SSOC) granted a 20 percent rating for this disability. The Veteran has not withdrawn his appeal and the claim remains pending. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2011, the Veteran testified before the undersigned during a Board hearing held at the RO. The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015). A copy of the hearing transcript has been associated with the claims folder. At the hearing, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (2015).

This matter was previously before the Board in March 2014, at which time the Board remanded it for additional evidentiary and procedural development. 


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of a right ankle injury resulted in pain, instability, weakness, and marked limited motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected residuals of a right ankle injury, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). An August 2009 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and a disability rating. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay statements. The Veteran was provided VA examinations in September 2009 and May 2010 in connection with his claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Pursuant to an March 2014 Board remand, the Veteran was asked to identify any private treatment records that are not already associated with the claims file in March 2014, additional VA treatment records were associated with the claims file that same month, and the Veteran underwent an additional VA examination in June 2014. The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements. Additionally, the examinations provided sufficient information to rate the disability on appeal. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). As such, the examinations are sufficient and adequate for rating purposes. Furthermore, there was substantial compliance with the Board's March 2014 remand directives. See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. See 38 C.F.R. § 3.103(c)(2) (2015). During the May 2011 hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion. The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability. The undersigned also solicited information on the availability of any additional relevant evidence for development. Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159. Thus, the Board may proceed with adjudication of the claim on the merits.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran's residuals of a right ankle injury has been rated as 20 percent disabling under DC 5271 based on limited motion of the ankle for the entire appellate period. Diagnostic Code 5271 provides a 10 percent disability rating for moderately limited motion and a 20 percent disability rating for marked limited motion. 38 C.F.R. § 4.71a, DC 5271. Terms such as "moderate" and "marked" are not defined in the Rating Schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II (2015).

A November 2007 VA history and physical note showed that he had pain on movement in the right ankle and the right ankle was slightly larger than the left ankle. He only complained of pain when walking on an incline, which interfered with his ambulation on hills. A March 2008 VA x-ray of the right ankle showed an impression of no acute fractures or dislocations, or destructive or lytic osseous lesions; however, he did have severe osteoarthritis with osteophyte formation. He also had well-corticated osseous fragments adjacent to the medial and lateral malleolus and medial aspects of the talus. Furthermore, the x-ray showed degenerative changes in the talonavicular joint and subtalar joints. Although he had a retrocalcaneal spur, his soft tissues were unremarkable on the x-ray report. These symptoms were also shown in a July 2008 letter from a VA doctor, which included the Veteran's complaint of pain in this ankle. 

In April 2008, the Veteran again complained of ankle pain, which had gotten worse over the previous several years. He stated that he could not walk on hills without his ankle giving out. If he twisted his ankle, he tended to fall. He indicated that he worked in construction for years and he stated that he was afraid to do work on a roof due to his symptoms. He also alleged that his pain increased every time the weather was cold or rainy. The VA doctor stated that one ankle looked larger than the other, and that the Veteran had trouble with eversion of the foot; however, there was no evidence of muscle wasting or severe restriction of movement. 

In a July 2009 claim for an increased rating, the Veteran stated that he had greater difficulty walking and maintaining his balance within the previous year. He alleged that his ankle gave out on uneven ground and that this was affecting his job as a contractor. In an August 2009 statement in support of his claim, the Veteran contended that he had a number of sprains of his ankle since his discharge from service. He alleged that he did not have any support on the outside of his right ankle. He reiterated that he could not perform his job as a contractor on a roof or any uneven ground. He also contended that the ankle gave out and he fell to the ground if he twisted it. In another August 2009 statement, he stated that in the past when he sprained his ankle, he would wrap it and stay home from work for a few days. He bought a plastic brace for support, which appeared to help his symptoms. 

He underwent a VA examination in September 2009 during which he complained of constant pain within the joint, instability, giving way, and weakness, but he did not have stiffness, decreased speed of joint motion, locking episodes, effusions, inflammation, flare-ups of joint disease, or episode of dislocation or subluxation. The examiner did not find any limitation on standing or functional limitation on walking due to the Veteran's right ankle disability. The Veteran occasionally and intermittently used a brace. He avoided walking on inclines or on uneven ground. He again reported that if he twisted his ankle, he would fall, which occurred two to three times per year. 

A physical examination showed the weight-bearing joint was affected and that his gait was normal. He had instability and weakness, and he described an area of discomfort over the anterior talofibular ligament when pain was present. The ankle instability manifested as laxity over the lateral aspect of the joint. Range of motion testing did not show objective evidence of pain with active motion on the right side. Right dorsiflexion was zero to five degrees and right plantar flexion was zero to 45 degrees. There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion. He did not have any evidence of ankylosis. 

The examiner reported that the Veteran usually worked as a self-employed contractor, but that he had been unemployed for approximately one to two years. The reason for his unemployment was that he did not have motivation to work. The examiner noted that this disability impacted the Veteran's occupational activities by causing decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremity, and pain. However, his right ankle symptoms did not have an impact on his usual daily activities. 

A December 2009 VA physician's note showed that he had traumatic arthropathy in his right ankle, which was painful when walking; however, he rarely had pain at rest. The Veteran stated that the arthritis was quite limiting in that he has to be very careful when walking and that he could not climb ladders, roofs, or other structures. A physical examination showed no edema or cyanosis in his extremities. The doctor noted that the Veteran tolerated the right ankle symptoms and suggested that the Veteran continue with using the air-cast brace. 

In another VA examination in May 2010, the Veteran stated that his ankle disability continued to worsen, with ongoing pain and instability. He reported that a VA doctor told him that he may need an ankle fusion in the future. He stated that he continued to have sprains of the ankle on a regular basis and that he often compensated with his left foot and ankle. While he did not have any current treatment for this disability, the Veteran stated that doctors had previously recommended over-the-counter Tylenol medication for his symptoms. He did not have a history of hospitalizations or surgery for this ankle. He endorsed symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, falling when his ankle gave out, swelling, and flare-ups of joint disease. The flare-ups were moderate, lasted three to seven days, and occurred every two to three months. His flare-ups were caused by stepping on something round or on an odd angle, cold weather, and positions in which he lost stability on the outside of the ankle. The flare-ups were alleviated by rest and the use of an air-cast splint. He also stated that his right ankle disability affected the motion of the joint, but he reported that he did not have any deformity, incoordination, locking episodes, or effusions. He did not have any limitations on walking or standing, and he was noted to be using a brace intermittently and occasionally. 

Upon physical examination, his gait was antalgic and his right ankle was a weight-bearing joint. The examiner found that the right ankle had tenderness, instability, weakness, and abnormal motion. It also showed tenderness and laxity over the lateral aspect of the joint. Range of motion testing showed objective evidence of pain with active motion on the right side. Right dorsiflexion was zero to five degrees and right plantar flexion was zero to 35 degrees. However, the Veteran did not exhibit any objective evidence of pain following repetitive motion testing and no additional limitations after three repetitions of range of motion were found. He did not have any evidence of ankylosis. 

The examiner noted that the Veteran was currently self-employed as a contractor. The Veteran's work affected the ankle on a daily basis and he avoided any situation that might potentially sprain, injure, or cause pain in his right ankle. The examiner noted that the Veteran was very careful with walking and that he could not climb ladders, roofs, or other structures. The examiner diagnosed the Veteran with residuals of a right ankle injury with severe osteoarthritis and lateral instability. This disability impacted his occupational activities with decreased mobility, problems with lifting and carrying, pain, and decreased strength in the lower extremity. This disability prevented him from participating in sports, and it moderately impacted his ability to perform chores, shopping, exercise, recreational activities, travelling, and driving. 

In a November 2010 VA general medical note, the Veteran was noted to be walking a couple of miles per day. The doctor noted that the Veteran had traumatic arthropathy in the right ankle but the physical evaluation showed no edema in his extremities. An April 2011 VA primary care note showed that he complained of right ankle pain for which he was talking Advil and ibuprofen. The Veteran again noted that his symptoms increased during changing, cold, or damp weather. The nurse noted that his gait was fast, steady, and without a limp or an obvious sign of discomfort. In an April 2011 VA physician's note, the Veteran complained of increased pain on a daily basis. He also stated that he had increased instability with frequent rolling of the right ankle laterally and with frequent falling. A physical evaluation showed no edema, normal pulse readings (2+), and very lax lateral support in the right ankle with subtalar pain on compression; however, the drawer's sign was negative for this ankle. 

During a May 2011 Board hearing, the Veteran again stated that he had pain in the right ankle, which was a six out of a possible 10. The severity of his pain depended on weather changes, such as when the weather was cold or damp. He stated that he could not walk on uneven surfaces and that this ankle was prone to instability and giving way. He testified that although he was able to walk and bend this ankle in general, the motion on the outside of the ankle was limited. He stated that he had a history of spraining this ankle but that the ankle did not lock up. He did not have any swelling in this ankle. He saw a doctor for his ankle symptoms at least three times in the previous six months. He testified that he wore a Velcro plastic brace on the right ankle when he performed tasks on an uneven terrain. He did not use a cane to ambulate and he utilized Advil to relieve his pain, which sometimes woke him in the night during weather changes. He testified that he did not work anymore as a contractor. He did not climb ladders or perform work on roofs because he did not want to fall from roofs.

A January 2012 VA nurse's note showed that he was occasionally able to walk a couple of miles per day, although he was limited by his right ankle traumatic arthropathy. A physical evaluation showed no edema and normal pulse readings in his extremities. He did have pain in the right ankle subtalar joint with slight swelling but no warmth or discoloration was noted. A July 2012 VA internal medicine outpatient note showed that his knee jerk and ankle jerk reflexes were bilaterally equal and normal.

A December 2013 VA physician's note showed that the Veteran had a history of pain that was localized primarily in the right Achilles area above the right ankle. He also complained of instability, but he stated that there was no redness, swelling, re-injury, or warmth associated with this ankle. A physical evaluation showed that he was ambulatory without any distress. His right ankle did not have redness, swelling, warmth, or any obvious hypertrophic degenerative joint disease (DJD) changes, although a previous x-ray showed that he did have degenerative arthritis. His Achilles joint was tender but there was no lump in the area of his right ankle. He was able to stand on his toes and his heels without any problems. There was no evidence of an Achilles joint injury. The doctor determined that the Veteran's chronic right ankle pain was due to a mechanical problem for which pills would not help. The doctor recommended physical therapy to strengthen the ankle to make it less unstable and to strengthen the Achilles plantar fascia complex. 

In a June 2014 VA primary care note, the right ankle did not have clubbing, cyanosis, edema, redness, or warmth; however, the Veteran had chronic tender swelling in the lower Achilles area of the posterior right ankle. 

During the most recent VA examination, in June 2014, the Veteran was again diagnosed with right ankle degenerative arthritis. He stated that since his initial injury in service, his ankle had been weak. He has had periods of exacerbated pain in the ankle and a number of episodes of rolling this ankle. He reported that he had flare-ups and that his symptoms were worse in the morning and when walking on uneven ground. He stated that he had to wear a brace to prevent problems. Range of motion testing showed normal plantar flexion results (zero to 45 degrees) with no objective evidence of painful motion. Similarly, his dorsiflexion was also normal (zero to 20 degrees) with no objective evidence of painful motion. The right ankle plantar flexion was from zero to 45 degrees and the dorsiflexion was from zero to 20 degrees following repetitive-use testing with three repetitions. The examiner noted that the Veteran did not have any additional limitation in range of motion or functional loss or impairment of the ankle following the repetitive-use testing. 

The Veteran's symptoms included localized tenderness or pain on palpation of the joints/soft tissue in the right ankle. Muscle strength testing showed normal strength in the ankle. The anterior drawer test showed that there was no laxity in the right ankle compared to the left ankle. Similarly, the talar tilt test showed no laxity in the right ankle compared to the left ankle. The examiner determined that the Veteran's ankle did not show signs of ankylosis. His symptoms also did not include a history of "shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or an astragalectomy. The Veteran constantly used a brace to prevent turning and/or rolling of the right ankle. This device allowed him to walk with confidence. 

The examiner noted that the Veteran was a carpenter but that he could not climb ladders or work on slanted surfaces, such as roofs or a slanted ground, due to his right ankle. The examiner also remarked that the ankle produced more pain, even with the brace on, and that the Veteran was limited in his ability to walk more than 100 to 200 feet during periods of exacerbation. The Veteran also had problems putting on shoes and socks in the morning when his right ankle symptoms were worse than usual. Regarding Mitchell criteria, the examiner reported that there was no change in the range of motion during a period of exacerbation; however, there was a reduction in activities of daily living, such as walking. He had difficulty getting out of bed and putting on his stockings on some mornings during periods of exacerbation. 

A July 2014 VA orthopedic surgery consultation showed that the Veteran had a history of inversions in the right ankle, with the last inversion episode occurring in November 2013. Even without inversion episodes, he had lateral and posterior chronic pain, which was constant. The ankle was stiff at rest, and it was particularly painful when he first got up in the morning or when he got out of the car after driving for a while. In such instances, he tried to "walk it off" and the symptoms improved after a few minutes. He also stated that damp weather also bothered him. He used four Advil tablets at a time approximately once per week if he had a flare-up of pain. 

A physical examination showed that both ankles dorsiflexed from zero to five degrees and plantar flexed from zero to 30 degrees. The right ankle had some mild swelling over the lateral ligaments distal to the fibula. There was no tenderness of the deltoid ligament or the medial malleolus. The anterior capsule of the right ankle was tender, as was the Achilles tendon even though the tendon was intact during palpation and Thompson testing. There was tenderness over the lateral ligaments but not the lateral malleolus. The anterior drawer maneuver was 1+ compared with the left side. The dorsalis pedis pulse on the right was intact and the sensation and motion of the toes was normal. An x-ray of the right ankle showed old avulsions from the tips of the lateral and medial malleoli. There was a small osteophyte from the anterior tibia seen on the lateral view on the x-ray. An April 2014 magnetic resonance imaging (MRI) report indicated no abnormal findings. The doctor noted that the Veteran had chronic pain in the lateral and posterior aspects of the right ankle status post multiple inversion injuries. The Veteran also had laxity in the ankle, which was noted on the anterior drawer test. The Veteran was provided a new air-cast brace for the ankle. 

A subsequent July 2014 VA physical medicine rehabilitation consultation note showed that the Veteran usually sprained the ankle with classic inversion rolling, and had sprained it dozens of times over his lifetime. Over the previous few years, the Achilles had ached when he got up to walk. After about 20 to 30 feet, his gait smoothed out and there was a reduction in pain. He had worn an air-cast brace for years. A physical evaluation showed that the right ankle was in an air-cast brace, his gait was fairly normal, and the posture of his ankles showed mild valgus of the calcaneus bilaterally, otherwise he had normal foot/ankle posture. The right Achilles was tender to palpation, the lateral malleolus was asymptomatic, and he had normal strength in his muscles in all directions. Testing showed full range of motion with some mild pain with dorsiflexion stretching of the Achilles. 

A February 2015 VA orthopedic surgery consultation note showed that the Veteran had been using his air-cast brace full time, which gave much more stability to the ankle. He did not have any episodes of giving out since July 2014; however, he still had pain in the Achilles region but the ankle itself was much more comfortable. Upon physical evaluation, the right ankle was not tender over the anterior fibulotalar ligament; however, the Achilles tendon was chronically tender. His brace was largely worn out and the doctor gave him a new air-cast brace. The doctor noted that he was not interested in pursuing a surgical solution and he was not interested in investigating a different type of ankle brace for the right ankle. 

Most recently in February 2016, the Veteran complained of pain and weakness in the right ankle for the previous 30 years in a VA general medical note. He described the pain as unchanged but constant. He stated that he had pain initially after he woke up but that it seemed to get somewhat better as he walked on the ankle. The ankle did not swell up and the Veteran was noted to still be using an air-cast brace to help with stabilization. A physical evaluation showed no presence of edema, and equal and bilateral pulses. The doctor did not notice any swelling over the right ankle. There was pain with dorsiflexion, inversion, and eversion testing of the right foot.

Upon review of all the evidence, the Board finds the Veteran's service-connected residuals of a right ankle injury resulted in pain, instability, weakness, and marked limited motion throughout the pendency of the appeal. Specifically, the range of motion testing and ankle manipulation conducted during the July 2009, May 2010, and June 2014 VA examinations, as well as VA treatment records from July 2014 show that the worst limitation in his dorsiflexion was zero to five degrees and plantar flexion was zero to 35 degrees. Thus, the Veteran's right ankle showed marked limitation of motion throughout the appellate period. These symptoms warrant a disability rating of 20 percent, which is the maximum benefit assigned pursuant to the limitation of motion of this joint. See 38 C.F.R. § 4.71a, DC 5271. 

The Board has considered whether the Veteran's disability warrants a separate or higher disability rating under a different DC; however, the clinical evidence does not reflect the presence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy in any of the medical treatment records during the appellate period. 38 C.F.R. § 4.71a, DCs 5270, 5272-5274 (2015). In fact, the June 2014 VA examiner specifically found there was normal alignment of the os calcis, and that the Veteran did not have any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or astragalectomy. VA treatment records and examination reports do not reflect findings of abnormal strength, muscle atrophy, or ankylosis. Therefore, the Board finds a separate disability rating and/or disability rating in excess of 20 percent is not warranted under a separate DC at any time during the pendency of the appeal. 38 C.F.R. § 4.71a. 

Finally, the Board has considered whether the Veteran's right ankle disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating. DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45. Lay statements in the claims file and VA treatment records, including the VA examination reports, reflect the Veteran's reports of ankle pain and instability throughout the pendency of the appeal. During the May 2010 VA examination, he reported that his flare-ups were moderate, lasted three to seven days, and occurred every two to three months. Similarly, he reported that he had flare-ups and that his symptoms were worse in the morning and when walking on uneven ground in the June 2014 VA examination report. Likewise, he stated that he used Advil pain medication during periods of flare-ups of pain in a July 2014 VA treatment record. Moreover, the Veteran has consistently reported that he used an ankle brace to provide stability and that he had a history of inversions of this ankle. 

However, the September 2009, May 2010, and June 2014 VA examiners determined that there was no functional loss, objective evidence of pain, additional limitation, or impairment of the ankle following repetitive-use testing. The September 2009 VA examination report determined that he did not have any limitation on standing or walking and that he did not have flare-ups of joint disease. He was noted to be able to walk a couple of miles per day in November 2010 and January 2012 VA treatment records. The Board has considered the Veteran's statements that he has flare-ups in his symptoms during weather changes and in the mornings, which affect his ability to put on socks, as well as the clinical findings indicating no additional loss of motion after repetitive testing and his statements that he was able to walk several miles per day. Based on this evidence, the Board finds the evidence does not reflect functional loss for purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned disability rating.

The Board has also considered the Veteran's competent lay statements describing his symptoms and their effects on his daily life. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements, and the Veteran's lay assertions. This evidence includes the information necessary and sufficient to rate the Veteran's disability under the rating criteria. The Board finds that the preponderance of the evidence does not support a disability rating in excess of 20 percent for the Veteran's residuals of a right ankle injury at any time during the pendency of the appeal. 38 C.F.R. § 4.71a, DCs 5270-5274; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular and Other Considerations

The Board has considered whether the evaluation of the Veteran's service-connected right ankle disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

An assignment of a higher disability rating on an extraschedular basis is not warranted. The claims file includes a November 2014 decision by the Director of Compensation Service in which the Director concluded the Veteran's right ankle disability did not warrant a higher rating on an extraschedular basis. While the Board acknowledges that this November 2014 decision is not evidence to be considered in evaluating the rating of the right ankle disability on an extraschedular basis, the Board notes its inclusion in the claims file to highlight that the RO has referred this claim to the Director for an extraschedular analysis pursuant to the Board's March 2014 remand directives. See Stegall, 11 Vet. App. at 268; see also Kuppamala v. McDonald, -- Vet. App. ---, No. 14-2449 (December 30, 2015). 

A comparison of the Veteran's service-connected residuals of a right ankle injury disability and the applicable rating criteria show that the Veteran's complaints of instability, giving way, and a history of inversions are not contemplated by the rating criteria used to assess the level of disability of his right ankle. See 38 C.F.R. § 4.71a, DC 5271. However, the preponderance of the evidence does not show that these symptoms resulted in "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19. Specifically, the Veteran has denied on many occasions that he has been hospitalized for this disability. Furthermore, the medical evidence does not show any periods of hospitalization for his right ankle symptoms. While the Veteran routinely discussed the fact that his right ankle symptoms prevented him from going on roofs or climbing ladders, the record does not show and the Veteran does not allege that he was unable to perform general duties required of a contractor. Thus, the complaints of instability, giving way, and a history of inversions have not resulted in interference with employment that can be characterized as "marked." Id. Accordingly, the preponderance of the evidence shows that the Veteran's right ankle disability does not present an exceptional or unusual disability picture that would render the rating criteria to be inadequate to rate this disability. 

Service connection is also in effect for posttraumatic stress disorder (PTSD), tinnitus, and hearing loss. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered these additional service-connected disabilities in this decision. 

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The Veteran complained that his right ankle symptoms prevented him from climbing ladders and working on roofs in many VA treatment records, VA examination reports, and lay statements in the claim file. However, he has not ever alleged, and the record does not support, that he was prevented from gaining or retaining gainful employment, including as a contractor or some other line of work, due to his service-connected right ankle disability. Thus, the issue of entitlement to a TDIU has not been raised by the record and Rice is inapplicable for the Veteran's right ankle disability. 

Finally, the Board has also considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disability on appeal; however, it determines that entitlements to any additional SMCs are not warranted at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

A rating in excess of 20 percent for service-connected residuals of a right ankle injury, to include on an extraschedular basis, is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


